department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date date tak exempt and government entities division number release date legend org organization name xx date address address org address taxpayer_identification_number form tax_year s ended exemption under sec_501 of the internal_revenue_code person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report for income_tax_liability was issued to you with file returns for later tax years with the appropriate service_center other instructions indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in the united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely sunita lough director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx12 org legend org organization name co-1 att-6 att-7 att-8 attraction attraction attraction attracion xx date company company attraction attraction attraction attraction state state att-1 att-2 att-3 att-4 att-5 river river co-2 issue whether org’s org sec_501 exempt status should be revoked effective january 20xx because the org is organized for profit and is not operated exclusively for social welfare purposes facts-organizational the org received a determination the org org was incorporated or formed on 19xx the org applied for exempt status under sec_501 as a social org on _ the org’s form letter granting them exempt status under sec_501 on 20xx application_for exempt status states the organization formerly owned and operated a private nine hole golf course and org house restaurant for its members only a couple of years ago however the organization went through a change rather than focusing on its members it became a community organization it opened its golf course up to the public as a part of this change it entered into an agreement with org state to combine with the organization’s nine holes of golf the nine holes of golf owned by org state thus the organization currently operates an hole course that is open to the public org requested the organization to operate the entire course this is the only golf course near city state org requires that all green fees be used towards the maintenance of the holes of golf org regularly meets with the organization to provide suggestions as to how to make this course better for the general community the org’s most recent article’s of incorporation dated 20xx and prior articles state the following article i purposes and powers the org was organized and continues as a non-profit country org for the purpose of owning and operating a golf course a org house and other related recreational dining and social facilities for the recreation and enjoyment of the org’s duly qualified members the org shall have the power to carry on all activities reasonably related or incidental to the operation of a golf and country org no part of the net_earnings of the org shall inure to the benefit of any member or individual the org’s powers shall include but shall not be limited to the following to construct own operate and carry on a golf org for the use and enjoyment of its members and their guests and to build own operate and maintain a golf course a pro shop a org storage_facility and other related facilities on its own or in conjunction with form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx12 org other public or private entities as may be determined by the org’s board_of directors for the use pleasure and enjoyment of the org’s member their guests and the public to construct own operate and maintain a org house and other facilities as may be determined by the board_of directors including a restaurant dining areas dance floors or areas refreshment stands locker rooms and other rooms places or facilities and to provide or conduct social entertainment or amusement activities for the convenience health comfort and entertainment of the org’s members and their guests to make alter or amend the bylaws and org rules and provide penalties for prescribe the terms upon which persons may be accepted to membership in the article vi f powers of the board_of directors infractions thereof by members all bylaws made and enacted by the board shall have full and final effect unless inconsistent with the laws of the state of state or the constitution and articles of incorporation org and all other employees of the org and approve all salaries of org employees accept or reject any application_for membership fix and prescribe classifications of members determine and fix admission fees and dues levy assessments against the members and provide for the collection of the same approve the hiring of the org manager the golf pro the greens superintendent fine reprimand suspend or expel any member remove for cause any director or officer article ix membership eligibility any person of good moral character twenty-one years of age or over a shall be eligible for membership in the org subject_to the provisions of the bylaws and rules of the org b for membership and action thereon shall be as fixed in the bylaws application_for membership and action thereon matters relating to applications the org’s bylaws dated 20xx and prior bylaws state the following article i sec_1 purposes the org was formed and continues as a nonprofit country org for the purpose of owning and operating a golf course org house and other related recreational dining and social facilities in city state for the enjoyment and recreation of its members article it members sec_2_1 members in the case of a membership owned by a corporation or other entity such entity shall designate one individual who will be deemed the owner for purposes of use of org facilities and voting form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx12 org sec_2_1 equity members equity members are those members who have purchased an equity membership have received a certificate of equity membership issued by the org and whose equity membership has not been sold by the member or terminated by the org equity members are entitled to vote hold office share in any liquidation proceeds and sell transfer or bequeath their membership in the org as permitted by these bylaws sec_2_1 non-equity members non-equity members are those members who have purchased a non-equity membership and whose non-equity membership has not been terminated by the org non-equity members are not entitled to vote hold office share in any liquidation proceeds or sell transfer or bequeath their membership in the org sec_2 admission procedures membership in the org will be solely by invitation of the board a request that an invitation to membership be extended must be made in writing by at least one voting equity member in good standing all requests for invitations will be submitted to the membership committee of the board for consideration and review the membership committee will carefully examine all information and communications in reference to each candidate before each monthly board meeting the membership committee will submit to the board members a list of individuals for whom an invitation for membership has been requested together with its recommendation for action all information regarding the candidates as well as all action taken by the membership committee and the board regarding such candidates will be kept confidential the affirmative vote of four board members will be required to admit a candidate should the nomination be unfavorably acted upon it may not be submitted again for a period of one year it will be the duty_of each member of the org possessed of any negative information regarding the character of a candidate or knowing of any good reason why membership should not be granted to such individual to communicate the same to the membership committee all such communications will be held by the membership committee in strictest confidence sec_2 upgrade from non-equity membership to equity membership at the discretion of the board a non-equity member may become an equity member by requesting such status and by paying as an initiation fee the difference between the fee paid_by the member at the time he or she became a non-equity member and the then current initiation fee for an equity membership for 20xx both the purchase of an equity membership and the initiation fee for a non-equity membership were dollar_figure sec_2 voting rights each equity member in good standing shall have one vote non-equity members shall not have voting rights equity members and associate non-equity members both classes pay annual dues of dollar_figure per person in 20xx the org had article xv dissolution form 886-arev department of the treasury - internal_revenue_service page -3- form_8 a year period ended name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit org 20xx12 20xx12 sec_15 dissolution of the org in the event that the org shall be dissolved the equity members in good standing shall participate on a pro-rata basis in the distribution of the net assets of the org facts -- operational golf course open to public the org operates an hole championship golf course under an arrangement with org state the county owns holes and leases this to the org in exchange for the org managing and maintaining it along with their holes and keeping the entire holes open to the public the county requires the org to roll green fees from the golf course back into the course for operating_expenses maintenance and improvements for 20xx the county also appropriated dollar_figure for capital improvements and equipment for the golf course numerous golf tournaments are held on the golf course including fundraisers state sponsored or sanctioned events and company outings all of the golf tournaments are open to the public as well as the org members there are many people from out of the area that participate in the tournaments members of the org and members of the general_public all pay the same to play golf- whether it is a season pass or green fees private org house - members pay dues to patronize but also open to the public facilities owned by the org include a restaurant and bar which is a private org house with a class a liquor license as contemplated in sec_32a-5 of the state code the building also contains several large conference rooms not subject_to the state private org rules although the org house is a private org for purposes of the state liquor law the org maintains that it is open to the public for practical purposes the org actively seeks to book business meeting luncheons and corporate golf outing dinners with local and visiting companies and groups as well as company holiday parties weddings reunions birthday gatherings etc the org meets and works with the convention and visitors bureau and local hotels rents billboards and buys radio time to find bookings for the org house the org explained that private org rules are followed by having a member of the org sponsor an event thus the attendees are guests of that member when an event is initiated by a non-member they will ask one of their relatives or friends that is a member to sponsor the event if it happens that there is non-member business the person who is hosting the party must buy a temporary membership see section below on membership snack bar and pro-shop - open to the public form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a schedule no or exhibit name of taxpayer year period ended 20xx12 20xx12 explanation of items department of the treasury - internal_revenue_service org org property also includes a building housing a snack bar and pro-shop open to the public beer but not liquor is served in the snack bar so it is not subject_to the state private org rules the snack bar business is owned and operated by the org the pro-shop business is owned and operated by the general manager gm of the org who is also their golf professional membership voting non-voting and temporary there are three classes of membership equity members who have purchased an equity membership are entitled to vote hold office share in any liquidation proceeds and sell transfer or bequeath their shares in the org non-equity members who are not entitled to vote hold office share in any liquidation proceeds or sell transfer or bequeath their shares in the org and temporary members whose only benefit is the use of the org house equity and non-equity membership is only by invitation of the org for 20xx the purchase of both an equity membership and the initiation fee for a non-equity both classes pay annual dues of dollar_figure _ per person in 20xx there were membership was dollar_figure equity voting members and non-equity non-voting members upgrade from non-equity to equity membership is at the discretion of the board since the equity and non-equity members pay the same dues and fees it is not immediately apparent why the non-equity members are not allowed to vote one possible explanation may be that the state state liquor law requires at least of the membership of a class a liquor licensee have full voting rights and an equal share in the equity of the org if it is a stock corporation the org has voting rights this arrangement will generate dues revenue from all members willing to pay dues while granting full voting membership only to the extent required by state law this would allow for maximum revenue and minimum sacrifice of voting control and equity members with full regarding the temporary memberships in actuality very few are sold non-member temporary initially the examining agent was dues in 20xx totaled dollar_figure regular membership dues totaled dollar_figure told that a temporary membership costing dollar_figure entitled the purchaser and guest s the use of the org house for two weeks this amount was charged at the request of regular members because it approximates member’s annual dues on a prorated basis the members didn’t think it was fair if they had to pay dollar_figure per person dollar_figure per married couple to patronize the org house if a non- member could get in on a dollar_figure vistor card under state law the dollar_figure visitor card can be good for weeks several months they have three different types of non-member use of the restaurant first non- - members are able to purchase a one month membership for the dollar_figure second they can purchase a one day membership for dollar_figure third and apparently the largest use is that non-members are allowed to use the restaurant based upon being a guest of a member per correspondence from the org’s representative dated 20xx for the last membership dues whether annual or temporary do not entitle a member to use the golf course only the restaurant and bar form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx12 org control of org according to the articles of incorporation control of the org rests with a board_of seven directors who are elected by the members the board determines who will be accepted as a member to the org and who will not a prospective equity voting member must be recommended to the board by a current equity member an affirmative vote of four board members is required to admit a candidate the board meets with the county regularly regarding the management of the golf course but manages the org house and membership in the org independently the area where the org is situated of it is located between the towns of city and city in org the golf courses in all of southeastern state northern state covers a comparable the org is geographic area and has _ golf courses the golf course winds along the river and is banked by sandstone and shale cliffs approximate population of city is are at least two hotels in city which have event facilities the co-1 advertises that it has meeting and banquet facilities for groups of to the co-2 has two meeting rooms the larger has a capacity of and the smaller per an internet source org per capita income is approximately dollar_figure with mining government and wholesale retail trade of the population below the poverty_line largest industries are and city the largest town in the county there org terrain consists of mountain and desert the area appears to be somewhat economically depressed however many tourist attractions draw in additional commerce city was once the hub of state’s transportation and mining industries and now nearly every building on main street is on the natt-2 other attractions in this area called att-1 include att-3 att-4 att-5 att-6 att-7 and att-8 there are hundreds of miles of mountain bike trails trout fishing hiking tours and camping facts - financial the following two pages contain the org’s financial statements the orgs allocates income and expenses to either the org house or the golf course form_990 revenue green fees-org members general_public golf season passes - general_public driving range income riding cart rentals advertising income - bench ads visitor cards - temporary membership org house org house golf course combined form 886-a rev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 20xx12 line line line line line 10a line 10b line line line form_990 mineral lease income miscellaneous income collection charge returned cks program service revenue org house member golf passes org house member dues membership dues interest_income sale of fixed assets org house - food org house - minimum charges org house - bev org house - liquor org house - beer org house - catering deposits subtotal snack bar - food snack bar - beverages snack bar - beer subtotal gross sale of inventory total gross_receipts cost_of_goods_sold total revenue total expense excess or deficit expense groundskeeper salary assistant groundskeeper salary assistant golf pro salary grounds labor salary - driving range starter's salary marshalling general manager and golf pro salary office clerk and office manager salary crew labor org house golf course combined form 886-aev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org schedule no or exhibit year period ended 20xx12 20x x12 labor snack bar janitor line line line line other salaries and wages payroll_taxes accounting fees legal fees office supplies paper supplies linens janitor supplies misc supplies freight kitchen supplies uniforms china silver gasoline lubricants bar supplies mistakes spills liquor line line line line supplies postage and shipping repairs maintenance - bldgs equip depreciation outside labor electric phone water tax license property taxes insurance employee ed insure bene wrkmns comp legal services advertising bday dues sub entertain cable misc bad cks bank charges line line other expenses total expenses law irc 2007-code-vol sec_501 exemption from tax on corporations certain trusts etc c a civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes c b subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual the term shareholder includes a member of an organization see 111_f2d_6 2d cir form 886-a crev department of the treasury - internal_revenue_service page -8- form_8 a schedule no or exhibit name of taxpayer year period ended 20xx12 20xx12 explanation of items department of the treasury - internal_revenue_service org final-reg tax-regs sec_1_501_c_4_-1 civic organizations and local associations of employees reg sec_1_501_c_4_-1 does not reflect p l p l p l p l or p l a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and i ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements ii political or social activities -the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_64_313 the organization in question was incorporated under state law without capital stock as a nonprofit corporation its purpose is to maintain a registry for the wishes of members in regard to arrangements following death to study and develop methods of achieving simplicity and dignity in funeral and memorial services and to educate and inform its members and the public as to the results of such study membership is available to any person who is in sympathy with the purposes of the organization on payment of a nominal membership fee the income of the organization is derived from membership fees and donations its funds are expended for office rental printing and supplies secretarial help and other miscellaneous expenses it is clear that the educational functions of the organization benefit the community as a whole by informing it of the problems involved in funeral arrangements furthermore the maintenance of the registry is not similar to a business ordinarily carried on for profit and in view of the nominal cost of membership and the non-exclusiveness of membership this activity also serves a public purpose by facilitating the completion of decedents’ funeral arrangements and the disposition of their remains in accordance with their wishes supplying information to members or their form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx12 org representatives as to local funeral directors furnishing low cost funerals is incidental to and in furtherance of the organization’s primary social welfare functions revrul_67_109 a nonprofit corporation which operates a roller skating rink is exempt under sec_501 the roller skating rink is located in a county-owned building which is made available by the county government to the organization on a rent free basis the income of the organization which is derived from admissions membership fees and concessions operated in conjunction with the skating facilities is used to defray operating_expenses although the charges made are aimed at a break-even operation any profit which the rink might realize is donated to the county for necessary improvements to the rink building membership in the organization which qualifies one to vote for officers and directors at the annual meeting and admission to the rink are open to all residents of the county upon payment of a nominal amount revrul_66_273 an organization was formed to provide supervised facilities in a community for the development of good pistol rifle and shotgun marksmanship and for instruction in the safe handling and proper care of firearms membership is open to any citizen of the community_of good moral its receipts are derived from membership dues range fees and character over years old proceeds from the sale of ammunition and targets disbursements are made for the purchase of ammunition and targets improvements to the range ground and buildings expenses of special events and miscellaneous operating_expenses the organization does not maintain a clubhouse social affairs are limited to an annual dinner for members occasional picnics and special events none of the organization’s income inures to the benefit of private individuals american women buyers club inc v commissioner 238_f2d_526 2nd cir the court affirmed denial of exemption to a membership corporation of female ready-to-wear buyers organized to promote the general good and welfare of members in the trade encourage friendly relations and give aid to members in distress membership even within the trade was restrictive as approximately of the applicants were turned down the services provided by the club such as employment facilities information about sources of supply lectures dinners installations publications and sick and death_benefits were all primarily if not exclusively for the club membership revrul_80_205 the service ruled that it will not follow the decision in 389_fsupp_858 w d pa this case held that an organization providing recreational facilities to the employees of selected corporations qualifies for exemption as a social_welfare_organization described in sec_501 revrul_69_385 form 886-acrev department of the treasury - internal_revenue_service page -10- form_886 a year period ended name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit org 20xx12 20xx12 a corporation was formed for the stated purpose of promoting the general welfare of the residents of a particular community membership in the corporation was available to those who owned property in a designated area they paid an assessment based on the amount of property owned membership was transferable to successive purchasers of property owned by the original members the corporate bylaws provide that any profits of the corporation shall be apportioned pro_rata among the members according to the assessment originally paid the corporation used the original assessments to purchase unimproved lots and some undeveloped land in the area over the years the corporation sold on a sporadic basis some of the property and received substantial income from such sales it derived additional income from the investment of the proceeds from the sales the corporation improved and maintained nonresidential property and engaged in other activities for the benefit of all the residents of the area on several occasions the corporation distributed profits to the members in accordance with its bylaws provisions corporation is authorized to make and in fact made distributions of profits to its members these distributions are equivalent to dividends based upon equity ownership and result in profit to the members it was held that the corporation does not qualify for exemption from federal_income_tax under sec_501 of the code since the authority for making the distributions and the distributions themselves are incompatible with the requirements of the regulations that an organization must not be organized or operated for profit the in 82_tc_196 cch dec link big_number an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar's owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization's fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization's and the bar's activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied revrul_74_298 a nonprofit organization was formed by local businessmen to provide recreation and entertainment for the citizens and visitors of the community all residents of the community are eligible to become members of the organization upon payment of a nominal initiation fee and approval of a majority of the board_of directors the organization’s sole activity is the sponsorship of an annual professional golf tournament that would otherwise not be available to the community the tournament features nationally known competitors and receives nation-wide news coverage the organization charges a standard admission fee to the public to attend the tournament the organization’s income is from gate receipts membership fees and assessments its disbursements are for prize money for the golfers rental of a golf course and miscellaneous administrative expenses the ruling held that a professional golf tournament is an activity that form 886-acrev department of the treasury - internal_revenue_service page -11- fotm a department of the treasury - internal_revenue_service explanation of items year period ended name of taxpayer org schedule no or exhibit 20xx12 20xx12 can be operated for profit and the sponsorship of such a golf tournament can itself be a business for profit the golf tournament sponsored by the organization is carried on with the general_public and is operated in a manner similar to tournaments operated for profit accordingly the organization is not operated primarily for the promotion of social welfare and therefore does not qualify for exemption from federal_income_tax under sec_501 of the code in 331_f2d_923 2nd cir a nonprofit corporation’s social welfare activities were supported by its operation of a commercial resort the court rejected the argument that the resort activities were social welfare and characterized them as business activities it noted that a large portion of the revenue was being reinvested in the commercial operation as the business activities were of such magnitude in comparison with the social welfare activities that the organization could not be said to be exclusively that is primarily engaged in the promotion of social welfare the court held the organization nonexempt in 167_fsupp_741 s d ca the organization’s principal activity was the promotion of regular public dances which were its main source_of_income the club used these profits for speculative real_estate dealings the court held that the organization was not primarily promoting social welfare as its profits were devoted to the accumulation of funds which were not used for ascertainable civic projects governments position the org operates in several capacities asa private org bar and restaurant in order to comply with the state liquor laws to control membership and ownership and for the benefit pleasure and recreation of the members carrying on a business with the general_public by actively seeking bookings for golf tournaments banquets other events and daily business managing and operating a county owned hole golf course in conjunction with their own hole course to provide recreation for the community and for org members during the course of this examination there has been a good deal of discussion and fact finding in an attempt to determine whether the org is organized and operated as required under sec_501 ie are the articles and bylaws consistent with sec_501 what is the primary activity and is it in furtherance of social welfare purposes relevant facts and circumstances are as follows social and recreational activities for members and activities similar to those carried on by a business operated for profit are present to a substantial degree functions for members in the org house and member golf leagues are not sec_501 activities they are social and recreational activities for members also operating a bar restaurant banquet facilities renting out meeting rooms and even hosting golf tournaments r r are activities similar to form 886-acrev department of the treasury - internal_revenue_service page -12- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 20kx12 those carried on by a business operated for profit and are not sec_501 activities however these activities do not preclude exemption provided they do not comprise the primary activity of the organization factors such as the remote location of the golf course the economically depressed area the community’s need for recreation and the golf course being available at the same cost to the general_public and org members are indicative that the golf course may be operated for the benefit of the community the org has suggested that the arrangement they have with the county and the support they receive from them shows that they qualify under sec_501 the examining agent suggests that the arrangement is a management_contract and the support is compensation under that contract ie capital acquisition funds holes are org property additional revenues generated by the draw of having an hole course suitable for tournaments and additional revenues from being open to the public the county’s purpose was to provide a golf course open to the community to achieve this they contracted with a privately owned golf course the org to manage and operate it the org did not apply for exempt status until a couple of years later nevertheless without regard to the private ownership of the org operation of a public golf course can qualify as a c activity provided other facts and circumstances are consistent with sec_501 the examining agent will continue with the government’s position allowing the presumption that the hole golf course activity is considered to be an activity of the org and an activity described in sec_501 returning to the determination of the-primary activity of the org one method of determining the primary activity is a gross_receipts_test allocation of receipts on their financial statements for the gross_receipts_test which resulted in the org house having was flawed because receipts from riding cart rentals and the snack bar are related to the golf course thus these receipts were moved to the golf course column as reflected in the schedule below gross_receipts from the golf course activities ie green fees season passes golf cart rentals driving range income and snack bar income make up of total gross_receipts of gross_receipts however the org pointed out that this allocation initially the examining agent used the org’s org financial statements org house golf course total gross_receipts cost_of_goods_sold total revenue total expense excess or deficit riding cart rentals snack bar receipts form 886-acrev department of the treasury - internal_revenue_service page -13- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 20xx12 reallocation gross_receipts cost_of_goods_sold total revenue labor snack bar total expense excess or deficit the gross_receipts_test shows the golf course activity to be the primary activity and there are factors supporting that the golf course is operated for the benefit of the community additional facts and circumstances relevant in determining qualification for exempt status are as follows the examining agent feels it is important to point out that the riding cart rentals and snack bar income are not required by the county to be rolled back into the golf course not that this would necessarily prevent funds from benefiting equity members as they own half of the hole course these receipts may be disbursed as deemed necessary by the org board in fact the org financial statements allocate all of these receipts to the org house regardless the excess from general_public patronage benefits org members in such forms as an increase in services offered by the org without a corresponding increase in dues or other fees and as an increase in the org’s assets which are distributable to equity members upon the dissolution of the org equity membership in the org is exclusive limited by the board equity members are given access to the org house the right to vote hold office and share in the net assets of the org upon dissolution non-equity members pay the same dues and fees and only receive access to the org house they are not allowed to vote hold office or share in the net assets of the org upon dissolution an organization that is operated for the benefit of the community should be open to all persons in the community with full voting rights and equal dues for equal rights the exclusivity of membership is inconsistent with sec_501 purposes the org has stated that the org house itself provides social welfare activities because it has meeting rooms which provide a place for various charities and other public gatherings and that the bar and restaurant is not just for members but open to the public for all practical purposes the examining agent contends that the activities are not social welfare activities there are other bars restaurants event centers banquet facilities and a convention center in the area these are business activities carried on with the general_public and operated for profit however it is not the operation of the org house as a business activity or social activity for members that precludes exemption the org house does not appear to be the primary activity the problem is the private ownership of the org house along with the limited membership revenues treated as tax exempt are inuring to private individuals form 886-acrev department of the treasury - internal_revenue_service page -14- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no ot exhibit year period ended 20xx12 20xx12 the articles and bylaws are not consistent with and in furtherance of sec_501 purposes they state in the event that the org shall be dissolved the equity members in good standing shall participate on a pro-rata basis in the distribution of the net assets of the org the net_earnings of a c organization must be devoted exclusively to charitable recreational or educational activities the org’s dissolution clause which provides for the distribution of nets assets to its members is not consistent with exemption under sec_501 r r the organizing documents do state that the org was organized as a non-profit country org and that no part of the net_earnings shall inure to the benefit of any member or individual however this declaration is contradicted when these same documents also authorize the issuance of certificates of equity which are certificates of stock representing ownership in the corporation and dedicate the assets to the owners members of the corporation the org states that it is the net assets of the org that will be shared by the members and that sec_501 only requires that no net_earnings inure to the benefit of any private_shareholder_or_individual the examining agent argues that for purposes of the prohibition against inurement these terms are indistinguishable and interchangeable both the net assets and the net_earnings of an sec_501 organization are protected by this prohibition the org is organized so that equity members will participate on a pro-rata basis in the distribution of the net assets upon dissolution this is a fatal flaw in the org’s organizing documents taxpayer’s position letter dated 20xx the report basically ignores the fact that substantially_all of the activities and funds of the golf course are devoted to maintenance and operation of the public golf course which provides needed recreational activities to the general_public and is of the type that org clearly recognizes and supports in addition to the larger capital acquisition payments org contributes indirectly to the operations of the golf course this results from the county making the additional nine holes of golf available for use with no charge thus the golf course is able to use the green fees generated by this free use of the county’s property for the operation of the golf course as a whole all such green fees as well as all golf passes sold to members and non-members must be used for the care maintenance and operation of the golf course the vast majority of such green fees are paid from the general_public users or from public tournaments in addition to the use of the county’s portion of the golf course the county contributed last year about dollar_figure for golf course capital acquisitions given these two forms of contributions there is no doubt but that the operation of the golf course is furthering one of the purposes of the county a de_minimis part of the golf course activities is the operation of the restaurant the restaurant is owned and operated in the manner imposed upon it by the state of state as a result of its liquor license however like most places in state that permit the sale of alcohol the actual operation of the these rules make it appear as if it is similar to other private orgs form 886-a ev department of the treasury - internal_revenue_service page -15- form 886a schedule no ot exhibit name of taxpayer year period ended 20xx12 20x12 explanation of items department of the treasury - internal_revenue_service org org is radically different from a true private org the public is able to and does use the restaurant this is facilitated by the payment of a small three day fee now being the minimum dollar_figure fee set by the state of state the requirement of a member sponsoring an event to be held at the restaurant by the public on paper also looks like a private org here again the state of state requires a member to sponsor such an event however this is form over substance since such member sponsorship has been and is available upon request in addition in the same building as the restaurant there are several large conference rooms these are fully available without the minimum liquor license fee for all types of community and other charitable uses and are frequently used for such purposes proceeds from the golf cart rentals are used for golf cart repair maintenance and purchase of new replacement carts this is not the profit center alleged in the report especially since this profit only goes to improve the facilities used by the public although code sec_501 may use stricter language the regulations make it clear that all that is required for an entity to qualify under this section is that it be primarily engaged in promoting the common good and general welfare of the people of the community regs c -1 a i given the large percentage of funds and time devoted to the golf course it is clear that this is the primary focus there is no question that org clearly believes that the operation of a golf course is for the common good and general welfare of its citizens this is the only golf course in org and org not only owns a portion of the course in question but also regularly contributes substantially towards the cost of capital improvements it is also clear that the golf course is available to the general_public although the report recognizes the obvious desire of the county to provide this type of recreation to its citizens it suggests that this for some reason is not the type of social welfare addressed in sec_501 the providing of recreation by governmental entities is common place and clearly is a governmental function the fact that an economically strapped county such as org desires to make this type of capital resource available for recreation is proof that the golf course operation satisfies the social welfare requirement the report asserts the finding in a case which benefits a small_group of apartment renters as reason why the golf course is not for the public benefit there is no comparison between these two there is not a select group that benefit from the golf course as there was in the apartment case every citizen is able to enjoy the benefit of this course clearly this is a public and not a private benefit and the comparison to an apartment complex is completely incorrect the lack of benefit to the members is additional evidence of the public purpose of the golf course the report also focuses on the restaurant as preventing satisfaction of the primarily engaged requirement the report is wrong on three points the activity and cost of operating the restaurant pales in comparison to the operation of the golf course second the restaurant for a small fee required by the state of state is available to the public third a portion of the form 886-a crev department of the treasury - internal_revenue_service page -16- form_886 a name of ‘taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx12 org restaurant itself provides social welfare it provides a place for various charities and other public gatherings in this economically strapped county the ability for a large public_group to gather satisfies a public welfare requirement although the state of state dictated liquor laws place some technical road blocks for such public gatherings these have and continue to not be anything more than technical for example member sponsoring is required but freely given to all such activities are very similar to those involved in revrul_65_195 which found a social welfare activity to be present in conducting community sports contests we believe that the regulations and case law provide that once the public welfare_benefit is established minor profit activities do not destroy its qualifying under sec_501 although the court found that the primary activity of the taxpayer in people’s educational camp society inc v comr was the providing of for profit management services the court indicated that had this been a secondary activity the taxpayer would still qualify under sec_501 similarly see tam where the entire activity was a for profit activity this distinction is best found however in tam here a number of subordinate organizations were found to have as their predominant activity the commercial operations of a bar and restaurant however the parent company that oversaw such subordinate organization as well as other charitable organizations remained qualified since this commercial activity was not the primary or principal activity of the parent company in short the existence of minor non public welfare activity does not destroy the qualification here it is only a minor activity that is arguably a for profit activity by far and away the vast majority of the activity is the operation of the public golf course it is this activity that should control prior approval even if the primary purpose of the golf course is ignored and hence the golf course is denied c status such change cannot be done retroactively the golf course obtained a determination_letter from the irs neither its organizational documents nor its operations have changed from those disclosed in the application_for this determination thus this is a re-determination of the same facts and one that must be done prospectively only letter dated 20xx we still disagree on two basic points first the regulations do not prohibit all other activity but only require that the organization be primarily engaged in promoting the common good and general welfare of the people of the community reg c -1 a i we believe that even if the areas you have focused upon do not fit squarely in this general welfare requirement such activities are very minor compared to the real focus of the golf course operator second we disagree with your conclusion that the provision to distribute the assets of the golf course operator to its members results in the sharing in net profits in fact the organizational documents prohibit the sharing in the net profits instead they require the distribution of the form 886-acev department of the treasury - internal_revenue_service page -17- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 20xx12 remaining assets to the members if the entity ever dissolved these two provisions are not in conflict since the net profits would be required to be distributed to a public charity and the initial capital the land distributed to the members this is a follow up to our telephone conversation of about a week letter dated 20xx ago manager appeal conference attached is a summary of the financial income statement for the org i have tried to allocate the income generated by the golf course versus that generated by the restaurant convention facility it is difficult to make this compared to dollar_figure being generated by the restaurant convention facility same allocation based upon expenses since many of the upper level employees jobs are divided between the two activities it shows dollar_figure of income being generated by the golf course as with respect to the restaurant management confirmed that for the last several months they have three different types of non-member use of the restaurant first non-members are able to purchase a one month membership for the dollar_figure second they can purchase a one day membership for dollar_figure the minimum permitted by the state of state third and apparently the largest use is that non-members are allowed to use the restaurant based upon being a guest of a member this last option is used the most and on a very liberal basis thus any time there is any possibility that a non-member can attach himself or herself to a member then no fee is charged the reason being is that the restaurant needs more customers and hence they have an incentive to permit non- members use of it i had the org take a count of member versus non-member use of the restaurant over the time period from february to march 20xx during this time there were members who used the restaurant and non-members who used the restaurant according to the org management this is a typical use ratio given the non-member availability to use the restaurant and the actual use of the restaurant by non-members it is obvious that there is no real value to the members and hence no inurement to them given the low or no cost to use the restaurant there is clearly no real value being given to the members i did some research on the issue of the land going to the members upon a dissolution and whether or not the unrecognized appreciation would be treated as net_income for purposes of the prohibition against sharing in income i was not able to find anything on point going either direction the board_of directors has no problem amending the bylaws so that to the extent income was used to improve the property that the value of such improvements would go to a c charity upon any dissolution however as to the real_property itself i still believe that an entity should be able to distribute such an asset to members upon dissolution without violating the sharing in net_income whether or not there has been unrecognized appreciation form 886-acrev department of the treasury - internal_revenue_service page -18- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 20xx12 l also said that i would check on a modification of the bylaws so that both classes of stock were able to vote rather than only the equity class having a right to vote because of the conflict between these two on a dissolution the board_of directors wanted to retain the right to have the equity class vote because org dictates how the golf course is to be run and maintained the members have little power for this reason do not think that the voting disparity is all that important i believe the above covers those issues that were flushed out during our last telephone call hopefully you will find that this supports my argument that the restaurant is either too immaterial to be concerned with or alternatively that it provides a service for the community as a whole if so then the members are receiving no real advantage from the restaurant and it does not generate an inurement problem i like to try to compromise issues wherever possible including those with the irs what i propose in this case is that the org retain it sec_501 status but that the restaurant is treated as an unrelated_trade_or_business i believe this fits with the facts since there is no real inurement to the members thus to the extent it generates any income there would be an ubit i realize that this compromise position cuts against by argument that the restaurant serves a community purpose since the conference rooms are used by the community as a whole however since such is basically free the restaurant still generates the lion share of the income conclusion sec_501 provides that social welfare organizations must not be organized for profit and must be operated exclusively for the promotion of social welfare c b requires that no net_earnings inure to the benefit of any private_shareholder_or_individual with respect to such organization irc section the org does not meet the organizational and operational requirements of sec_501 because it is owned by its stockholding voting members membership is limited revenues generated by public patronage inure to the benefit of org members and net assets are dedicated to org members upon dissolution therefore we propose revocation of the org’s sec_501 exempt status retroactive to january 20xx with consideration given to any request for sec_7805 relief form 886-a cev department of the treasury - internal_revenue_service page -19-
